DETAILED ACTION
	The instant application is a domestic application filed 13 October 2020, which is a divisional of US 15/936,415 (now US Patent No. 11,000,626), filed 26 March 2018, which is a continuation of 15/178,306 (now US Patent No. 9,962,464), filed 09 June 2016, which is a continuation of 13/593,313 (now US Patent No. 9,393,263), filed 23 August 2012, which is a continuation-in-part of 13/486,754 (now US Patent No. 9,149,422), filed 01 June 2012, which claims priority to US Provisional 61/527,335, filed 25 August 2011, and US Provisional 61/493,309, filed 03 June 2011. 
	Claims 1-19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segura et al. (Biomaterials, 2005, vol. 26, pp. 359-371, cited in PTO-892) in view of Yeom et al. (Bioconjugate Chem, 2010, vol. 21, pp. 240-247, cited in PTO-892).
	Segura et al. disclose a crosslinked hyaluronate (HA) hydrogel for use in soft tissue augmentation (p.369, last para). Segura et al. disclose modifying HA with biotin (vitamin B7) or collagen via EDC, through an adipic acid dihydrazide (AAD), (p.360, 2.2. Synthesis of biotinylated-hyaluronic acid). Segura et al. disclose starting from sodium hyaluronan, with a molecular weight of 1,330,000 Da (p.360, 2.1. Materials). Segura et al. disclose crosslinking HA with PEGDG (abstract; p.360; and p.361, 2.3). Segura et al. disclose the HA was modified with biotin to give a 6% degree of conjugation (p.367, first para). Segura et al. disclose the HA-biotin is conjugated to each other via esterification through the carboxylic acid groups (p.360, second para). Segura et al. disclose HA has been modified with integrin binding protein RGD. Segura et al. disclose these HA hydrogels are intended to degrade slowly, support cell adhesion and carry functionalized compounds (abstract and p.360, second para). 
	While Segura et al. disclose the composition is suitable for soft tissue augmentation, Segura et al. do not expressly disclose administering the composition to the skin or wrinkles (instant claims 1 and 2).
	Yeom et al. teach a cross-linked dermal filler comprising HA hydrogels prepared by direct amide bond formation between the carboxyl groups of HA and HMDA with an optimized carboxyl group modification for effective tissue augmentation (abstract). Yeom et al. teach preparing the direct conjugate via EDC. Yeom et al. teach the compositions were subcutaneously injected to wrinkled mice, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer crosslinked HA, conjugated with biotin to treat wrinkles in a skin.
One having ordinary skill in the art would have been motivated to administer crosslinked HA, conjugated with biotin to treat wrinkles in a skin because Segura et al. acknowledge crosslinked HA hydrogels are useful in soft-tissue augmentation, and Yeom et al. expressly teach success in treating wrinkled skin with crosslinked HA hydrogels. 
From the combined teachings of Segura et al. and Yeom et al., the ordinary artisan would have been motivated to directly or indirectly modify HA, via an ester or amide bond as these were successfully employed to give HA hydrogels. 
With respect to the molecular weight, the combined teachings suggest the HA can range in size from a few hundred thousand to over a million Daltons, wherein 234,000 Dalton HA was crosslinked was stable and found to reduce the size of wrinkles. A molecular weight of 234,000 Daltons is close in size to the lower limit claimed of 300,000 Da. See MPEP 2144.05, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” and “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segura et al. and Yeom et al. as applied to claims 1-13 and 15-17 above, and further in view of Petrovich et al. (RU 2382050C1, cited in IDS submitted 11 June 2021).
Segura et al. teach as discussed above.
Segura et al. do not expressly disclose vitamin C (instant claim 14).
Yeom et al. teach as discussed above.
Petrovich et al. teach preparing a composition comprising modified and crosslinked HA, wherein the HA is modified with ascorbic acid (i.e. vitamin C), (claim 1). Petrovich et al. teach using the HA in the field of aesthetic dermatology and plastic surgery (Description, first para). Petrovich et al. teach ascorbic acid includes sodium salt of ascorbic acid and sodium salt of phosphoric acid ester of ascorbic acid (claim 4). Petrovich et al. teach the HA is crosslinked with BDDE (claim 6, and example 2). Petrovich et al. teach reacting sodium hyaluronate with ascorbic acid or salt thereof at a ratio of from 100:1 to 5:1 (claim 19). Petrovich et al. teach the formation of a strong chemical bond between ascorbic acid and crosslinked HA prolongs the action of ascorbic acid (i.e. sustained release), (p.3, para 4). Petrovich et al. teach the composition can be in the body for more than a month without significant destruction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer crosslinked HA, conjugated with ascorbic acid to treat the skin because it is recognized as a vitamin, like biotin of Segura et al. for soft tissue augmentation. In addition, Petrovich et al. found the composition was stable in the body for more than a month without significant degradation. This property is in line with the desired property of the hydrogels described by Segura et al. Thus, one having ordinary skill in the art would have had a reasonable expectation of success in covalently conjugating crosslinked HA with vitamin B7 (biotin) or vitamin C (ascorbic acid).
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segura et al. and Yeom et al. as applied to claims 1-13 and 15-17 above, and further in view of Reinmuller (US Patent No. 7,807,656, cited in PTO-892).
Segura et al. teach as discussed above.
Segura et al. do not expressly disclose administering lidocaine (instant claim 19).
Yeom et al. teach as discussed above.
Reinmuller teaches pharmaceutical compositions comprising cross-linked HA for reducing the size of wrinkles in the face, in a long-lasting manner (col 1:25-30). Reinmuller teaches incorporating a local anesthetic such as lidocaine to avoid pain when puncturing with a needle (col 3:44-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer crosslinked HA covalently modified with a vitamin, in combination with lidocaine anesthetic because the anesthetic helps reduce or eliminate pain upon injecting the dermal filler into the skin to treat wrinkles, as taught by Reinmuller.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is covalently conjugated to hyaluronic acid:
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,092 in view of Petrovich et al. (cited above).
The claims of the ‘092 Patent are directed towards a method of treating fine line wrinkles in skin, the method comprising injecting a hydrogel composition into a dermal region of a patient, the 
The reference Patent do not expressly disclose ascorbic acid. 
Petrovich et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbic acid to hyaluronic acid, as an alternative to the ascorbic acid derivative because Petrovich et al. successfully conjugated ascorbic acid to HA, and delivered it to the skin. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the reference patent in view of Petrovich et al.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,393,263 in view of Petrovich et al. (cited above). 
The ‘263 Patent is directed towards a method for treating skin comprising introducing a composition into the skin of a patient, the composition comprising AA2G (a vitamin C derivative) covalently conjugated to crosslinked HA via BDDE (claim 1). The degree of conjugation is about 3 mol% to about 15 mol% (claim 9). The composition further comprises lidocaine (an anesthetic agent, claims 19, 20, 22 and 23). 
The reference Patent do not expressly disclose ascorbic acid. 
Petrovich et al. teach as discussed above.

Thus, the claimed invention as a whole is prima facie obvious over the claims of the reference patent in view of Petrovich et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,149,422;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,408,797;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,737,633;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,962,464;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,988;
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,994,049;

prima facie obvious over the claims of the reference Patent.
The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-17, 19 and 20 of copending Application No. 16/938,504;
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/735,532
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623